Filed 7/27/21 In re M.C. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re M.C., a Person Coming                                    B308304
Under the Juvenile Court Law.                                  (Los Angeles County
                                                               Super. Ct. No.
                                                               20CCJP04228A)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Appellant,

         v.

C.J.,

         Defendant and Appellant.




      APPEALS from findings and orders of the Superior Court
of Los Angeles County, Marguerite D. Downing, Judge. Affirmed.
     Patricia K. Saucier, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Appellant.
                ______________________________




       On October 14, 2020, the juvenile court sustained a juvenile
dependency petition under Welfare and Institutions Code section
300;1 declared M.C. (minor, born 2009) a dependent of the court;
and removed minor from the custody of his mother, defendant
and appellant C.J. (mother). The court declined the request of
plaintiff and appellant Los Angeles County Department of
Children and Family Services (DCFS) to terminate the court’s
jurisdiction and, instead, ordered reunification services for
mother.
       On appeal, mother contends that substantial evidence did
not support the jurisdictional findings or the removal order. In
its cross-appeal, DCFS argues that the juvenile court erred by
retaining jurisdiction.
       We affirm.




1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                2
                        BACKGROUND
I. The Family
       Mother and G.C. (father) are minor’s parents.2 Mother and
father separated when mother was pregnant with minor. At the
outset of these dependency proceedings, mother had sole physical
custody of minor and shared legal custody with father. Father
had visitation with minor every other weekend.
II. Referral
       On July 15, 2020, DCFS received a referral alleging that,
over the past year, mother had been hearing voices telling her to
do bad things. Mother was in the beginning stages of psychosis,
but she refused to take her medication or follow up with her
psychiatrist.
III. Initial Investigation
       A. Interviews with mother
       In response to the referral, a DCFS social worker made an
unannounced visit to mother’s home in mid-July 2020. No safety
threats were observed, and there appeared to be plenty of food.
       Mother reported that minor had a mild intellectual
disability and was receiving services from the regional center.
She explained that she would ask a lot of questions of minor after
he returned from visiting father because she wanted to ensure
that he was not brainwashed.
       Three years earlier, mother had started to hear voices
caused by someone putting a “‘spell’” on her after she got a
“‘spiritual cleansing[.]’” The frequency of the voices had
progressed over time and had been more constant and persistent
over the past year. The voices told mother to do “‘bad things’”
and that she was going to die. Mother denied that she would

2     Father is not a party to this appeal.




                                 3
follow the voices telling her to kill herself. She also denied that
the voices ever told her to hurt minor.
      Mother claimed that the voices had stopped about a month
and a half before, after mother “distanced herself from negative
people and maternal relatives.”
      Mother reported that she had voluntarily admitted herself
for psychiatric holds two times since December 2019. On both
occasions, she had been discharged after one day because “she did
not have anything . . . .” During the first hospitalization, the
psychiatrist recommended counseling, but mother did not follow
through because it was voluntary, she did not need it, and she
learned not to listen to the voices. Mother was prescribed
medication but only took it for a week because of the side effects.
During the second hospitalization, mother was diagnosed with
psychosis.
      When she was interviewed a second time at the end of
July 2020, mother stated that she wanted her primary doctor to
inform DCFS that she could not take psychotropic medication or
obtain any form of mental health services unless approved by the
doctor.
      B. Interview with minor
      Minor was also interviewed during the home visit in mid-
July 2020. The social worker did not observe visible marks or
bruises on minor, who appeared healthy.
      Minor reported having a good relationship with both
mother and father but stated that he was closer to mother. He
did not have permission to visit his maternal relatives, and
mother did not want him to talk to his aunts.
      When asked if mother ever interrogated him to the point
that he was uncomfortable, minor replied, “‘well, when I go to my




                                4
dad’s house and I come home she does ask a lot of questions. It’s
because she wants me to be safe when I go with my dad and
wants me to be okay. . . .’” Minor did not like it when father said
bad things about mother.
       Minor had heard mother and his maternal aunts talking
about mother hearing voices. Minor denied that mother would
ever try to hurt herself and denied that mother had ever hurt
him.
       Throughout the interview, minor “expressed being worried
about mother because of how other people treat her and appeared
protective of mother.” Minor stated, “‘I love my mom and I don’t
want anyone to hurt her[.]’”
       C. Interviews with other family members
       The social worker interviewed various family members,
including father, maternal aunts, and grandparents. These
interviews disclosed that mother heard voices telling her to hurt
herself and others. Mother also suffered from paranoia and panic
attacks. Despite numerous hospitalizations and a psychosis
diagnosis, mother refused to get treatment for her mental illness.
Mother had recently cut off all contact between minor and his
maternal relatives.
       According to a maternal aunt, mother had paid a
“‘curandero-spiritual guide’” to perform witchcraft on father. The
bad things mother wished upon father did not happen, so mother
tried unsuccessfully to get a refund. The man refused and
mother believed that he had put a spell on her, causing her to
hear voices. Another maternal aunt reported that mother’s
behavior and panic attacks caused minor to suffer nervous
breakdowns. On one occasion, minor “started to cry and sat on
the floor in [a] fetal position rocking back and forth.”




                                 5
      Father believed that mother did not want him to be alive.
Three or four years earlier, mother had shown father a gun that
she had recently purchased. According to father, minor had been
acting differently lately. When father asked him how things were
at home, minor would shut down and cry. Minor had stopped
sharing anything about mother’s behavior at home, whereas he
had previously talked openly about it.
      Minor’s paternal grandmother stated that the last time she
saw minor—about three weeks earlier—he had been acting weird
and did not seem to be himself. He appeared quiet and distant.
Minor had not been able to sleep and asked the paternal
grandmother to hold his hand and hug him so that he could go to
sleep. This was not his normal behavior.
IV. Removal Order
      On August 7, 2020, DCFS sought and was granted an order
authorizing the removal of minor from mother’s custody. When
the social worker tried to serve mother the order, mother became
upset and started to scream. The order was eventually served
with the assistance of law enforcement.
      After minor was placed in father’s custody, mother called
the child protection hotline two times and the police department
once, requesting welfare checks on her son.
V. Dependency Petition
      On August 12, 2020, DCFS filed a dependency petition
seeking the juvenile court’s exercise of jurisdiction over minor.
Brought pursuant to section 300, subdivision (b)(1) (failure to
protect), the petition alleged that mother had a history of mental
and emotional problems, which rendered her incapable of
providing regular care for minor. Mother failed to take her
psychotropic medication as prescribed. Father failed to protect




                                6
minor from mother. Mother’s mental and emotional condition
and father’s failure to protect endangered minor’s physical health
and safety and placed him at risk of serious physical harm.
VI. Detention Hearing
       At the detention hearing on August 17, 2020, the juvenile
court found that a prima facie showing had been made that minor
was a person described by section 300. Finding that a
substantial danger to minor’s physical and emotional well-being
existed absent removal from mother, the court removed minor
from mother and released him to father under DCFS supervision.
Mother was granted monitored visitation.
VII. Jurisdiction/Disposition Report
       A. Additional interviews
       The jurisdiction/disposition report detailed additional
interviews conducted by a DCFS dependency investigator in
September 2020.
       When mother was reinterviewed, she denied that she was
paranoid, had panic attacks, had suicidal or homicidal thoughts,
or heard voices. She explained that she had stopped taking the
prescribed medication because of side effects. Although a doctor
had told her that she might have psychosis and that further
evaluation was needed, mother decided to care for herself and did
not believe that she needed prescription medication.
       Minor reported that mother would use profanity and shout
at herself, which scared him. He stated: “‘My mom thought the
curandero (healer) was controlling her and I am sure that is why
she gets mad. She breaks things when she’s mad. . . . She puts
garlic on her forehead. I tell her it’s disgusting and I tell her it’s
only for when she cooks. She said the garlic would help keep that
guy away (healer). . . .’”




                                  7
       Minor continued, “‘She screams, makes weird voices and
she yells “Stop it, get out of my head!” I would stop her, tell her
to calm down, I would tell her to relax, I would give her water,
snacks to calm her down. I told my mom, don’t do that, you’re
smarter than that! But she said, “Remember that guy?” and I
told her yes mom but he is not controlling you!’”
       Minor felt safe in father’s home and wanted to stay there.
       Father claimed that he had only recently learned about
mother’s mental health issues. When father would ask minor
how things were going, minor would say that mother did not let
him talk about things. Minor would start breathing very hard,
crying, and stuttering. Minor also had a breakdown after mother
kept calling for welfare checks.
       A maternal aunt expressed concern that mother’s paranoia
was causing her to turn against minor. Mother would wrongly
accuse minor of being rebellious and aggressive.
       Another maternal aunt described an incident in 2019 when
mother had said that she felt someone was taking over her body
and starting yelling in a different, deeper voice. In June 2019,
mother thought she was possessed and needed an exorcism.
Mother had also told the aunt that she practiced at a shooting
range in case she ever needed to shoot at father and his
girlfriend.
       A sheriff’s deputy reported that from July through
September 2020, mother had made six calls requesting welfare
checks at father’s home. The deputies who conducted the most
recent welfare check indicated that minor appeared happy and
that there were no signs of abuse. Minor had, however,
expressed that he was afraid of mother.




                                 8
       B. Visitation
       Mother had visitation with minor on Saturdays, with the
maternal grandfather acting as a monitor. Minor reported: “‘The
visits are so so. She was kind of fine.’” When asked to elaborate,
minor stated, “‘Everything scares me, she shouts, gets mad at me,
she shouts at grandpa and I feel bad. She gets frustrated, she
says things that are not true.’” Minor did not feel safe and said
that mother wanted to “‘cheat[,]’” meaning that she did not want
to follow the rules and wanted to go where no one could see them.
       C. DCFS’s recommendation
       DCFS recommended that the juvenile court sustain the
dependency petition and then terminate jurisdiction with a
family law order granting father sole physical and legal custody
of minor with visitation for mother with a professional monitor.
VIII. Last Minute Information for the Court (Sept. 28, 2020)
       DCFS obtained copies of some of mother’s mental health
records. These records disclosed that during an emergency room
visit on October 11, 2019, mother reported having auditory
hallucinations for the past eight months. Mother believed that
demons were attacking her. Mother had denied suicidal or
homicidal ideation.
       According to a letter from the Department of Mental
Health, mother attended a mental health assessment on
August 26, 2020. She denied any current mental health
symptoms or impairments. Mother was offered individual
therapy, but she refused services.
       Minor’s therapist reported that she had an intake session
and two follow-up sessions with minor. Minor indicated that he
did not want to see mother. The therapist stated: “‘[Minor] loves
his mother but her behaviors cause him anxiety and discomfort.




                                9
It is possible that he didn’t realize the discomfort then. Now that
he is in father’s care, he is in a much normal [sic] environment
and feels the difference. . . .’” The therapist did not have any
concerns about father.
IX. Adjudication Hearing
       The adjudication hearing was held on October 14, 2020.
       A. Mother’s testimony
       Mother testified that she had been diagnosed with
psychosis. A doctor prescribed Abilify, but mother only took it for
three days because she started feeling nauseated. Mother was
not currently taking any medication. Mother denied that she was
currently hearing voices.
       Mother was enrolled in a parenting program and was on
the waiting list for individual therapy. The day before, she had
seen a “psychiatrist, nurse practitioner” and planned to continue
that once a month. She stated that she would be willing to take
any medication if prescribed by a doctor.
       B. Jurisdictional findings and dispositional orders
       After entertaining oral argument, the juvenile court
sustained the dependency petition and declared minor a
dependent of the court. As amended, the sustained count under
section 300, subdivision (b)(1), alleged: “The child[’s] . . .
mother . . . has an unresolved history of mental and emotional
problems, which renders the mother incapable [of] providing
regular care for the child. On multiple occasions the mother was
hospitalized for the evaluation and treatment of mother’s
psychiatric condition. The mother has failed to take . . .
psychotropic medications as prescribed. Such mental and
emotional condition on the part of the mother endangers the
child’s physical health and safety and places the child at risk of




                                10
serious physical harm, damage, and failure to protect.” Father
was nonoffending.3
       The juvenile court removed minor from mother, finding
that pursuant to section 361, subdivision (c)(3), there was a
substantial danger if minor were returned to her custody and
that there were no reasonable means to protect minor absent
removal. Minor was placed with father under DCFS supervision.
       Explaining that mother was “willing to engage in services”
and expressing concern that if the case were closed “the child’s
relationship with his mother is not being to get addressed[,]” the
juvenile court declined to terminate jurisdiction.
       The juvenile court ordered reunification services for mother
including a parenting program, conjoint counseling with minor,
individual counseling, a psychiatric evaluation, and an order to
take prescribed psychotropic medications. The court further
ordered mother’s visitation with minor to be monitored and to
take place in a therapeutic setting.
X. Appeals
       Following the adjudication hearing, mother and DCFS each
filed a timely notice of appeal.
                           DISCUSSION
I. Jurisdictional Findings
       Mother argues that the juvenile court’s jurisdictional
findings under section 300, subdivision (b)(1), are not supported
by substantial evidence.
       A. Applicable law
       Under section 300, subdivision (b)(1), the juvenile court has
jurisdiction over and may adjudge to be a dependent of the court

3     DCFS agreed that father was nonoffending, and no
allegations regarding father appear in the sustained petition.




                                11
a “child [who] has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness, as a result of
the failure or inability of his or her parent . . . to adequately
supervise or protect the child, . . . or by the inability of the
parent . . . to provide regular care for the child due to the
parent’s . . . mental illness . . . .” A jurisdictional finding must be
made by a preponderance of the evidence. (§ 355, subd. (a);
Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 248.)
       Although “‘[h]arm to a child cannot be presumed from the
mere fact the parent has a mental illness[]’” (In re Travis C.
(2017) 13 Cal.App.5th 1219, 1226 (Travis C.)), a parent’s mental
illness and failure to consistently treat it may place a child at
substantial risk of serious physical harm. (Id. at pp. 1226–1227.)
“It is not necessary for DCFS or the juvenile court to precisely
predict what harm will come to [a child] . . . . Rather, it is
sufficient that [the parent’s] illness and choices create a
substantial risk of some serious physical harm or illness.” (Ibid.)
       A juvenile court “need not wait for disaster to strike before
asserting jurisdiction. [Citation.] This is why the statute uses
the word ‘risk.’” (In re K.B. (2021) 59 Cal.App.5th 593, 603
(K.B.).)
       B. Standard of review
       We review jurisdictional findings for substantial evidence—
“evidence that is reasonable in nature, credible, and of solid
value. We do not reweigh the evidence, evaluate the credibility of
witnesses or resolve evidentiary conflicts. We draw all legitimate
and reasonable inferences in support of the judgment.” (In re
D.B. (2018) 26 Cal.App.5th 320, 328 (D.B.).)




                                  12
       C. Analysis
       Statements by numerous family members, mother’s
medical records, and mother’s own admissions provide ample
evidence that mother suffered from serious, uncontrolled mental
illness, which placed minor at substantial risk of serious harm.
       Mother had been diagnosed with psychosis. She had
experienced auditory hallucinations for at least several years and
panic attacks. The voices told her to harm herself and others.
The juvenile court did not need to credit mother’s testimony at
the adjudication hearing that she was no longer hearing voices.
Instead, the court could rely on mother’s earlier statements that
she had been hearing voices for three years and that the
frequency of the voices was increasing, becoming more constant
and persistent over the past year.
       Moreover, mother was in denial about the severity of her
mental illness and had not taken sufficient steps to control it.
She had failed to follow through with treatment
recommendations and had stopped taking prescribed
psychotropic medication after only three days.
       A nexus existed between mother’s mental illness—in
particular, her auditory hallucinations—and a risk of physical
harm to minor. The voices told mother to do “‘bad things’”
including to kill herself and hurt others. The record supports the
inference that mother might act on what the voices told her to do.
For example, according to a maternal aunt, mother was obsessed
with obtaining revenge on father and had purchased items with
the intent of putting a spell on him. The maternal aunt
expressed concern that mother was turning against minor,
including wrongly accusing him of being rebellious and
aggressive. Mother had told another maternal aunt that she




                                13
practiced at a shooting range in case she ever needed to shoot at
father and his girlfriend. Mother had showed father a gun that
she had purchased.
       Even if mother did not intend to cause harm to minor, her
violent ideations toward herself and others placed minor at
significant risk of physical harm as a bystander and justified
jurisdiction under section 300, subdivision (b)(1). Neither DCFS
nor the juvenile court was required “to precisely predict what
harm” would come to minor. (Travis C., supra, 13 Cal.App.5th at
pp. 1226–1227.)
       Urging reversal, mother argues that the juvenile court
focused on the fact that mother had mental health issues rather
than finding that minor had suffered or was at risk of suffering
any serious physical harm or illness. We disagree. By sustaining
the petition, the court expressly found that mother’s mental and
emotional condition placed minor at risk of serious physical
harm. And, as discussed above, substantial evidence supports
that finding. That the court’s comments during the adjudication
hearing did not expound on the risk of physical harm to minor is
not a basis for reversal. (See In re Daniel B. (2014)
231 Cal.App.4th 663, 675, fn. 4 [“‘“‘[i]t is judicial action and not
judicial reasoning which is the subject of review’”’ on appeal”].)
       Mother also points to selected evidence that she claims
show that she was a good parent, who provided minor with a
stable home and appropriately cared for his medical needs. The
substantial evidence standard of review does not permit us to
reweigh the evidence. (D.B., supra, 26 Cal.App.5th at p. 328.)
Having identified substantial evidence to support the finding of
jurisdiction, “it is of no consequence” that other evidence or
inferences drawn from the evidence might have supported a




                                14
contrary finding. (Bowers v. Bernards (1984) 150 Cal.App.3d 870,
874, italics omitted.)
       Finally, we find unavailing mother’s reliance on three cases
reversing jurisdictional findings premised on a parent’s mental
illness: In re Joaquin C. (2017) 15 Cal.App.5th 537; In re
James R. (2009) 176 Cal.App.4th 129, abrogated in part by In re
R.T. (2017) 3 Cal.5th 622 (R.T.); and In re David M. (2005)
134 Cal.App.4th 822, abrogated in part by R.T., supra, 3 Cal.5th
622. None of these cases involved the situation that exists here,
where mother’s mental illness manifests in auditory
hallucinations directing her to hurt herself and others and where
mother’s behavior frightened minor and caused him anxiety.
Here, unlike the cases cited by mother, a substantial risk of harm
to minor can be inferred from the record without resorting to
speculation.
II. Dispositional Order Removing Minor
       Mother also contends that substantial evidence does not
support the juvenile court’s dispositional order removing minor
from her custody.
       A. Applicable law
       Before removing a minor from a parent’s custody, the
juvenile court is required to “make one of five specified findings
by clear and convincing evidence. (§ 361, subd. (c).)” (In re V.L.
(2020) 54 Cal.App.5th 147, 154 (V.L.).) One ground for removal is
that “[t]he minor is suffering severe emotional damage, as
indicated by extreme anxiety, depression, withdrawal, or
untoward aggressive behavior toward himself or herself or others,
and there are no reasonable means by which the minor’s
emotional health may be protected without removing the minor




                                15
from the physical custody of his or her parent . . . .” (§ 361,
subd. (c)(3).)
       “‘“Clear and convincing’ evidence requires a finding of high
probability. The evidence must be so clear as to leave no
substantial doubt. It must be sufficiently strong to command the
unhesitating assent of every reasonable mind. [Citations.]’”
(V.L., supra, 54 Cal.App.5th at p. 154.)
       B. Standard of review
       We review a dispositional order removing a minor from
parental custody for substantial evidence. (V.L., supra,
54 Cal.App.5th at p. 154.) Because the juvenile court must make
its finding that removal is warranted under the clear and
convincing evidence standard of proof (K.B., supra,
59 Cal.App.5th at p. 605), “the question before the appellate court
is whether the record as a whole contains substantial evidence
from which a reasonable fact finder could have found it highly
probable that the fact was true.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011.)
       C. Analysis
       We find substantial evidence exists from which the juvenile
court could find it highly probable that minor was suffering
severe emotional damage and that there were no reasonable
means to protect minor’s emotional health absent removal from
mother’s custody. (§ 361, subd. (c)(3).)
       Contrary to mother’s contention that “overall [minor] was a
happy, well-adjusted child[,]” the record reflects that mother’s
mental illness was having profound detrimental effects on minor.
According to his therapist, mother’s behavior caused minor
anxiety and discomfort. Family members had observed minor
becoming withdrawn in the weeks preceding the referral.




                                16
Mother’s behavior caused minor to suffer psychological
“breakdowns.” On one occasion, minor “started to cry and sat on
the floor in [a] fetal position rocking back and forth.” Father
reported that when he would ask minor how things were going,
minor would start breathing very hard, crying, and stuttering.
Minor also repeatedly expressed his fear of mother.
       Mother argues that reasonable alternatives to removal
existed, which the juvenile court did not consider. She points to
her plan to continue psychotherapy and willingness to undergo a
psychiatric assessment and take any medication prescribed to
her. As a result, mother contends that the court could have
conditioned minor’s return to mother’s home on mother’s
compliance with therapy and medication. Mother also suggests
that frequent unannounced visits from a social worker could have
ensured minor’s safety.
       The juvenile court could reasonably find that such
alternatives would not sufficiently protect minor’s emotional
health. Even if mother did comply with therapy and medication,
the amount of time it would take for her to exhibit signs of
improvement and whether such improvement would abate the
harm to minor were uncertain. Further, any unannounced visit
could “only assess the situation . . . at the time of the visit.” (In re
A.F. (2016) 3 Cal.App.5th 283, 293.) This was particularly
concerning given that mother’s conduct even during monitored
visitation had been problematic. According to minor, mother
wanted to break the visitation rules and evade monitoring.
Mother would shout and get angry at minor. Minor did not feel
safe with her.




                                  17
      Accordingly, the alternatives suggested by mother did not
obviate the need to remove minor from mother at the time of the
adjudication hearing.
III. Order Retaining Jurisdiction
      In its cross-appeal, DCFS contends that the juvenile court
erred by not terminating its jurisdiction over minor.
      A. Applicable law
      When a juvenile court removes a child from a parent under
section 361, it is required to “first determine whether there is a
parent of the child, with whom the child was not residing at the
time that the events or conditions arose that brought the child
within the provisions of [s]ection 300, who desires to assume
custody of the child. If that parent requests custody, the court
shall place the child with the parent unless it finds that
placement with that parent would be detrimental to the safety,
protection, or physical or emotional well-being of the child.”
(§ 361.2, subd. (a).)
      If the juvenile court places the child with the previously
noncustodial parent, the court has three options. First, it may
“[o]rder that the parent become legal and physical custodian of
the child” and “then terminate its jurisdiction over the child.”
(§ 361.2, subd. (b)(1).) Second, it may “[o]rder that the parent
assume custody subject to the jurisdiction of the juvenile court
and require that a home visit be conducted within three months.”
(§ 361.2, subd. (b)(2).) Third, it may “[o]rder that the parent
assume custody subject to the supervision of the juvenile court.”
(§ 361.2, subd. (b)(3).)
      If the juvenile court selects the third option, it “may order
that reunification services be provided to the parent or guardian
from whom the child is being removed, or the court may order




                                18
that services be provided solely to the parent who is assuming
physical custody in order to allow that parent to retain later
custody without court supervision, or that services be provided to
both parents, in which case the court shall determine, at review
hearings held pursuant to [s]ection 366,[4] which parent, if either,
shall have custody of the child.” (§ 361.2, subd. (b)(3).)
      B. Standards of review
      We review the juvenile court’s decision to continue
jurisdiction for an abuse of discretion. (See In re A.J. (2013)
214 Cal.App.4th 525, 535, fn. 7 (A.J.).) “A court abuses its
discretion only when ‘“‘the trial court has exceeded the limits of
legal discretion by making an arbitrary, capricious, or patently
absurd determination.’”’” (In re Caden C. (2021) 11 Cal.5th 614,
641.) Factual findings of the juvenile court are reviewed for
substantial evidence. (A.J., supra, at p. 535, fn. 7.)
      C. Analysis
      The juvenile court’s decision to place minor with father,
order reunification services for mother, and to retain jurisdiction
was expressly authorized under section 361, subdivision (b)(3).
DCFS nevertheless argues that the court abused its discretion by


4      Section 366 provides, in part, that “[t]he status of every
dependent child in foster care shall be reviewed periodically as
determined by the court but no less frequently than once every
six months . . . .” (§ 366, subd. (a)(1), italics added.) “[W]hile
review hearings are to be held pursuant to section 366 when a
child is placed with a previously noncustodial parent pursuant to
subdivision (b)(3) of section 361.2—this does not mean that all of
the procedures prescribed by section 366 et seq. ‘must be rigidly
applied and followed verbatim when the status review is of a
child who has not been placed in foster care.’” (In re Jaden E.
(2014) 229 Cal.App.4th 1277, 1286.)




                                 19
failing to terminate its jurisdiction because there were no safety
issues concerning minor’s placement with father and minor
wished to remain in father’s custody.
       We find no abuse of the juvenile court’s discretion.
       The juvenile court’s decision was explicitly grounded in its
concern for minor’s well-being. If jurisdiction was terminated,
the court reasoned, minor’s relationship with mother may never
be “addressed.” Given that mother had been minor’s primary
caretaker for most of his life and minor had repeatedly expressed
his love and concern for her, the court could reasonably conclude
that continuing to supervise efforts at rehabilitating the
relationship between minor and mother served minor’s best
interests. After all, the general purpose of juvenile dependency
laws is “to preserve and strengthen the minor’s family ties
whenever possible[.]” (§ 202, subd. (a).)
       The juvenile court also found that mother was “willing to
engage in services.” This finding was supported by substantial
evidence: Mother testified that she was enrolled in a parenting
class, was on a waiting list for individual therapy, had recently
sought psychiatric treatment which she planned to continue, and
would be willing to take any medication prescribed by a doctor.
Given mother’s stated willingness to engage in services, we
cannot say that continuing jurisdiction and ordering reunification
services for mother, including conjoint counseling between
mother and minor and visitation in a therapeutic setting, was
arbitrary, capricious, or patently absurd.




                                20
                       DISPOSITION
     The findings and orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                       _____________________, J.
                                       ASHMANN-GERST


We concur:



________________________, P. J.
LUI



________________________, J.
HOFFSTADT




                                  21